DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 8/16/2022 has been entered.  No claims have been amended, cancelled or added.  Claims 1-30 are currently pending in this application, with claims 1, 10, 19 and 30 being independent.  This Action is made Non-FINAL.

Response to Arguments
Applicant’s arguments, filed 8/16/2022, with respect to the rejection of claims 1-30 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the new references below.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-13, 16, 18-24, 27, 29 and 30 are rejected under 35 U.S.C. 102(a2) as being anticipated by Kim (US PG Publication 2019/0159076).

Regarding claim 1, Kim teaches a method for wireless communications by a user equipment (UE),
comprising: 
sending, to a network entity, a request to enable or disable one or more physical layer signaling-based inter-cell mobility procedures or medium access control (MAC) layer signaling-based inter-cell mobility procedures
([0130] In step S305, the terminal 310 transmits information on a desired operation level of the terminal 310 to the base station 330 that is configured to define an operation level of measurement and measurement reporting, based on operation level information, the operation level information on the measurement operation including a type of a measurement-target cell, as well as measurement operation activation/deactivation information
[0170] The terminal transmits information activation (deactivation) of each measurement operation to a base station using a MAC layer or physical layer control message); and
performing inter-cell mobility procedures in accordance with at least one of the request or a response to the request
([0170] When the terminal transmits information activation (deactivation) of each measurement operation to a base station using a MAC layer or physical layer control message, the base station instructs the terminal to activate (deactivate) each operation
[0184] After the specific base station 630 or the specific area is set as a target for which the operation of searching for or monitoring the AP 650 is enabled to be activated, the terminal 610 checks the ID of the base station 630 or the area included in the system information broadcast by the base station 630 during a movement
[0185] When the ID of the base station 630 or the area (set as target – see [0184]) acquired from the system information broadcast by the base station 630 coincides with the ID for which the operation of searching for or monitoring the AP 650 is enabled to be activated, the terminal 610 activates a wireless LAN service).

 Regarding claim 2, Kim teaches the method of claim 1, 
wherein the physical layer signaling or MAC layer signaling comprises at least one of downlink control information (DCI) or a MAC control element (MAC CE) indicating a cell selection for inter-cell mobility
([0168] In the steps illustrated in FIG. 3, pieces of control information are configured as one control message or separately configured as two or more control messages and transmitted. When pieces of control information are configured as two or more control messages, the control messages are configured on the basis of different radio protocol layers such as the MAC (MAC control PDU) layer, and the physical layer (a PDCCH (physical downlink control channel)).

Regarding claim 3, Kim teaches the method of claim 1, 
wherein the UE sends the request in response to detecting one or more conditions associated with mobility-related metrics of the UE
([0130] An operation level of the terminal 310 is configured to define an operation level of measurement and measurement reporting, based on operation level information, the operation level information on the measurement operation including measurement-related parameters, such as a measurement event-triggering threshold value or a related adjustment (offset) value, a timer value for triggering execution of measurement reporting, a type of a measurement-target cell, as well as measurement operation activation/deactivation information). 
 
Regarding claim 4, Kim teaches the method of claim 3, 
wherein the UE sends the request with reporting one or more of the mobility related metrics
([0130] An operation level of the terminal 310 is configured to define an operation level of measurement and measurement reporting, based on operation level information, the operation level information on the measurement operation including measurement-related parameters, such as a measurement event-triggering threshold value or a related adjustment (offset) value, a timer value for triggering execution of measurement reporting, a type of a measurement-target cell, as well as measurement operation activation/deactivation information). 
 
Regarding claim 7, Kim teaches the method of claim 3, 
further comprising receiving network signaling configuring one or more of the conditions
([0130] An operation level of the terminal 310 is configured to define an operation level of measurement and measurement reporting, based on measurement-related parameters, such as a measurement event-triggering threshold value or a related adjustment (offset) value, a timer value for triggering execution of measurement reporting, a type of a measurement-target cell, as well as measurement operation activation/deactivation information). 
 
Regarding claim 9, Kim teaches the method of claim 1, 
further comprising receiving, from the network entity, signaling indicating one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures have been disabled or enabled in response to the request
([0170] – When a terminal transmits information bits indicating activation (deactivation) of the DRX operation or each measurement operation to a base station using a MAC layer or physical layer control message, the base station instructs the terminal to activate (deactivate) each operation using a MAC layer or physical layer control message). 
 
Regarding claim 10, Kim teaches
a method for wireless communications by a network entity, comprising: 
receiving, from a user equipment (UE), a request to enable or disable one or more physical layer signaling-based inter-cell mobility procedures or medium access control (MAC) layer signaling-based inter-cell mobility procedures
([0130] In step S305, the terminal 310 transmits information on a desired operation level of the terminal 310 to the base station 330 that is configured to define an operation level of measurement and measurement reporting, based on operation level information, the operation level information on the measurement operation including a type of a measurement-target cell, as well as measurement operation activation/deactivation information
[0170] The terminal transmits information activation (deactivation) of each measurement operation to a base station using a MAC layer or physical layer control message); and 
performing inter-cell mobility procedures in accordance with at least one of the request or a response to the request
([0170] When the terminal transmits information activation (deactivation) of each measurement operation to a base station using a MAC layer or physical layer control message, the base station instructs the terminal to activate (deactivate) each operation
[0184] After the specific base station 630 or the specific area is set as a target for which the operation of searching for or monitoring the AP 650 is enabled to be activated, the terminal 610 checks the ID of the base station 630 or the area included in the system information broadcast by the base station 630 during a movement
[0185] When the ID of the base station 630 or the area (set as target – see [0184]) acquired from the system information broadcast by the base station 630 coincides with the ID for which the operation of searching for or monitoring the AP 650 is enabled to be activated, the terminal 610 activates a wireless LAN service).
 
 Regarding claim 11, Kim teaches the method of claim 10, 
wherein the physical layer or MAC layer signaling comprises at least one of downlink control information (DCI) or a MAC control element (MAC CE) indicating a cell selection for inter-cell mobility
([0168] In the steps illustrated in FIG. 3, pieces of control information are configured as one control message or separately configured as two or more control messages and transmitted. When pieces of control information are configured as two or more control messages, the control messages are configured on the basis of different radio protocol layers such as the MAC (MAC control PDU) layer, and the physical layer (a PDCCH (physical downlink control channel)). 

Regarding claim 12, Kim teaches the method of claim 10, 
wherein the UE sends the request in response to detecting one or more conditions associated with mobility-related metrics of the UE
([0130] An operation level of the terminal 310 is configured to define an operation level of measurement and measurement reporting, based on operation level information, the operation level information on the measurement operation including measurement-related parameters, such as a measurement event-triggering threshold value or a related adjustment (offset) value, a timer value for triggering execution of measurement reporting, a type of a measurement-target cell, as well as measurement operation activation/deactivation information). 
 
Regarding claim 13, Kim teaches the method of claim 12, 
wherein the UE sends the request with reporting one or more of the mobility-related metrics
([0130] An operation level of the terminal 310 is configured to define an operation level of measurement and measurement reporting, based on operation level information, the operation level information on the measurement operation including measurement-related parameters, such as a measurement event-triggering threshold value or a related adjustment (offset) value, a timer value for triggering execution of measurement reporting, a type of a measurement-target cell, as well as measurement operation activation/deactivation information). 
Regarding claim 16, Kim teaches the method of claim 12, 
further comprising sending the UE signaling configuring one or more of the conditions
([0130] An operation level of the terminal 310 is configured to define an operation level of measurement and measurement reporting, based on measurement-related parameters, such as a measurement event-triggering threshold value or a related adjustment (offset) value, a timer value for triggering execution of measurement reporting, a type of a measurement-target cell, as well as measurement operation activation/deactivation information). 

Regarding claim 18, Kim teaches the method of claim 10, 
further comprising sending, to the UE, signaling indicating one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures have been disabled or enabled in response to the request
([0170] – When a terminal transmits information bits indicating activation (deactivation) of the DRX operation or each measurement operation to a base station using a MAC layer or physical layer control message, the base station instructs the terminal to activate (deactivate) each operation using a MAC layer or physical layer control message). 
 
Regarding claim 19, Kim teaches 
an apparatus for wireless communications by a user equipment (UE), comprising:
a processor configured to
(Fig. 4 terminal 410 includes a processor):
send, to a network entity, a request to enable or disable one or more physical layer signaling-based inter-cell mobility procedures or medium access control (MAC) layer signaling-based inter-cell mobility procedures
([0130] In step S305, the terminal 310 transmits information on a desired operation level of the terminal 310 to the base station 330 that is configured to define an operation level of measurement and measurement reporting, based on operation level information, the operation level information on the measurement operation including a type of a measurement-target cell, as well as measurement operation activation/deactivation information
[0170] The terminal transmits information activation (deactivation) of each measurement operation to a base station using a MAC layer or physical layer control message); and
perform inter-cell mobility procedures in accordance with at least one of the request or a response to the request
([0170] When the terminal transmits information activation (deactivation) of each measurement operation to a base station using a MAC layer or physical layer control message, the base station instructs the terminal to activate (deactivate) each operation
[0184] After the specific base station 630 or the specific area is set as a target for which the operation of searching for or monitoring the AP 650 is enabled to be activated, the terminal 610 checks the ID of the base station 630 or the area included in the system information broadcast by the base station 630 during a movement
[0185] When the ID of the base station 630 or the area (set as target – see [0184]) acquired from the system information broadcast by the base station 630 coincides with the ID for which the operation of searching for or monitoring the AP 650 is enabled to be activated, the terminal 610 activates a wireless LAN service); and 
a memory
(Fig. 4 terminal 410 includes a memory).  

Regarding claim 20, Kim teaches the apparatus of claim 19, 
wherein the physical layer or MAC layer signaling comprises at least one of downlink control information (DCI) or a MAC control element (MAC CE) indicating a cell selection for inter-cell mobility
([0168] In the steps illustrated in FIG. 3, pieces of control information are configured as one control message or separately configured as two or more control messages and transmitted. When pieces of control information are configured as two or more control messages, the control messages are configured on the basis of different radio protocol layers such as the MAC (MAC control PDU) layer, and the physical layer (a PDCCH (physical downlink control channel)).

Regarding claim 21, Kim teaches the apparatus of claim 19, 
wherein the processor is configured to send the request in response to detecting one or more conditions associated with mobility-related metrics of the UE
([0130] An operation level of the terminal 310 is configured to define an operation level of measurement and measurement reporting, based on operation level information, the operation level information on the measurement operation including measurement-related parameters, such as a measurement event-triggering threshold value or a related adjustment (offset) value, a timer value for triggering execution of measurement reporting, a type of a measurement-target cell, as well as measurement operation activation/deactivation information). 

 Regarding claim 22, Kim teaches the apparatus of claim 21,
wherein the mobility-related metrics comprise one or more of: 
cell signal quality metrics associated with corresponding time traces
([0130] The operation level information on the measurement operation including measurement-related parameters, such as a timer value for triggering execution of measurement reporting, a type of a measurement-target cell, as well as measurement operation activation/deactivation information
[0138] The terminal 310 uses a signal transmitted from a serving cell as the event trigger for the measurement reporting, where the signal transmitted from the serving cell defined to be RSRQ or other), 
UE location information associated with corresponding time traces
([0130] The operation level information on the measurement operation including measurement-related parameters, such as a timer value for triggering execution of measurement reporting, a type of a measurement-target cell, as well as measurement operation activation/deactivation information
[0138] The terminal 310 uses location information on the terminal 310 as the event trigger for the measurement reporting), or 
UE speed information located with corresponding time traces. 
 
Regarding claim 23, Kim teaches the apparatus of claim 22,
wherein the cell signal quality metrics include at least one of reference signal received power (RSRP), reference signal received quality (RSRQ), or signal to interference and noise ratio (SINR)
([0138] The terminal 310 uses a signal transmitted from a serving cell as the event trigger for the measurement reporting, where the signal transmitted from the serving cell defined to be RSRSP, RSRQ, SIR or other).

Regarding claim 24, Kim teaches the apparatus of claim 21, 
wherein the processor is configured to send the request with reporting one or more of the mobility related metrics
([0130] An operation level of the terminal 310 is configured to define an operation level of measurement and measurement reporting, based on operation level information, the operation level information on the measurement operation including measurement-related parameters, such as a measurement event-triggering threshold value or a related adjustment (offset) value, a timer value for triggering execution of measurement reporting, a type of a measurement-target cell, as well as measurement operation activation/deactivation information). 
Regarding claim 27, Kim teaches the apparatus of claim 21, 
wherein the processor is further configured to receiving network signaling configuring one or more of the conditions
([0130] An operation level of the terminal 310 is configured to define an operation level of measurement and measurement reporting, based on measurement-related parameters, such as a measurement event-triggering threshold value or a related adjustment (offset) value, a timer value for triggering execution of measurement reporting, a type of a measurement-target cell, as well as measurement operation activation/deactivation information). 

Regarding claim 29, Kim teaches the apparatus of claim 19, 
wherein the processor is further configured to receive, from the network entity, signaling indicating one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures have been disabled or enabled in response to the request
([0170] – When a terminal transmits information bits indicating activation (deactivation) of the DRX operation or each measurement operation to a base station using a MAC layer or physical layer control message, the base station instructs the terminal to activate (deactivate) each operation using a MAC layer or physical layer control message). 
 
Regarding claim 30, Kim teaches 
an apparatus for wireless communications by a network entity, comprising:
a processor configured to
(Fig. 4 base station 430 includes a processor)           :
receive, from a user equipment (UE), a request to enable or disable one or more physical layer signaling-based inter-cell mobility procedures or medium access control (MAC) layer signaling-based inter-cell mobility procedures
([0130] In step S305, the terminal 310 transmits information on a desired operation level of the terminal 310 to the base station 330 that is configured to define an operation level of measurement and measurement reporting, based on operation level information, the operation level information on the measurement operation including a type of a measurement-target cell, as well as measurement operation activation/deactivation information
[0170] The terminal transmits information activation (deactivation) of each measurement operation to a base station using a MAC layer or physical layer control message); and 
perform inter-cell mobility procedures in accordance with at least one of the request or a response to the request
([0170] When the terminal transmits information activation (deactivation) of each measurement operation to a base station using a MAC layer or physical layer control message, the base station instructs the terminal to activate (deactivate) each operation
[0184] After the specific base station 630 or the specific area is set as a target for which the operation of searching for or monitoring the AP 650 is enabled to be activated, the terminal 610 checks the ID of the base station 630 or the area included in the system information broadcast by the base station 630 during a movement
[0185] When the ID of the base station 630 or the area (set as target – see [0184]) acquired from the system information broadcast by the base station 630 coincides with the ID for which the operation of searching for or monitoring the AP 650 is enabled to be activated, the terminal 610 activates a wireless LAN service); and 
a memory
(Fig. 4 base station 430 includes a memory).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 14, 15, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Martin, et al (US PG Publication 2019/0075517) hereafter Martin.

Regarding claim 5, Kim teaches the method of claim 3.
Kim does not teach
wherein: 
the UE sends a request to disable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate low mobility of the UE or that the UE is stationary.
In the same field of endeavor, Martin teaches the limitations not taught by Kim, including
wherein: 
the UE sends a request to disable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate low mobility of the UE or that the UE is stationary
([0051] – The protocol stack for the control plane entities illustrated in FIG. 7 which facilitate the non-access stratum (NAS) signaling is supported by a protocol stack which includes a medium access control layer 406 and the physical layer 408
[0052] The user plane protocol stack is showing in FIG. 8 (Fig. 8 includes UE with protocol stack that includes MAC and PHY Layers – also see [0051]) where corresponding elements showing in FIG. 7 are correspondingly labelled
[0053] Each of the layers in the protocol stack of the user plane and the control plane are required to monitor the current state of the transmission of data at each of the protocol layers
[0095] UE configured in one power saving state so that mobility is reduced or not required (e.g. stationary device), so that all functions associated with measuring neighboring base stations and determining whether to handover to another base station are disabled).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kim, which includes determining whether to measurement report signaling used for inter-cell mobility, to include Martin’s teaching of determining whether to perform measurement report signaling used for inter-cell mobility, based on a number of cells being above a threshold for a particular duration, for the benefit of maintaining security and data delivery for communicating packet data from a communications device across a mobile communications network to the destination (see [0053]).


Regarding claim 6, Kim, in view of Martin, teaches the method of claim 5.
Kim further teaches
wherein:
the UE sends a request to enable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate increased mobility of the UE
([0071] - A micro base station shown in FIG. 1 and FIG. 2 denote a micro cell or a pico cell that has radio protocol functions including the same radio resource allocation function as an (e)NB or a macro base station and a function of the RRC layer and the RLC/MAC layer for managing connection control for an RB set between a base station and a terminal
[0125] – An RRM measurement function for managing mobility of a terminal or a D2D-related measurement function is configured to be activated through a setting, and the terminal define an additional RRC control message for notifying a base station of information related to the setting.    A base station control the RRM measurement operation to be activated if it is determined that the terminal has moved
(From [0125], if the terminal has moved, the terminal sends a message to the base station, which, as indicated in [0071], manages mobility and provides a MAC layer function, based on which measurements used for the mobility management of the terminal are activated)).

Regarding claim 14, Kim teaches the method of claim 12.
Kim does not teach
wherein:
the UE sends a request to disable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate low mobility of the UE or that the UE is stationary.
In the same field of endeavor, Martin teaches the limitations not taught by Kim, including
wherein:
the UE sends a request to disable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate low mobility of the UE or that the UE is stationary
 ([0051] – The protocol stack for the control plane entities illustrated in FIG. 7 which facilitate the non-access stratum (NAS) signaling is supported by a protocol stack which includes a medium access control layer 406 and the physical layer 408
[0052] The user plane protocol stack is showing in FIG. 8 (Fig. 8 includes UE with protocol stack that includes MAC and PHY Layers – also see [0051]) where corresponding elements showing in FIG. 7 are correspondingly labelled
[0053] Each of the layers in the protocol stack of the user plane and the control plane are required to monitor the current state of the transmission of data at each of the protocol layers
[0095] UE configured in one power saving state so that mobility is reduced or not required (e.g. stationary device), so that all functions associated with measuring neighboring base stations and determining whether to handover to another base station are disabled).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kim, which includes determining whether to measurement report signaling used for inter-cell mobility, to include Martin’s teaching of determining whether to perform measurement report signaling used for inter-cell mobility, based on a number of cells being above a threshold for a particular duration, for the benefit of maintaining security and data delivery for communicating packet data from a communications device across a mobile communications network to the destination (see [0053]).

Regarding claim 15, Kim, in view of Martin, teaches the method of claim 14.
Kim further teaches
wherein:
the UE sends a request to enable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate increased mobility of the UE
([0071] - A micro base station shown in FIG. 1 and FIG. 2 denote a micro cell or a pico cell that has radio protocol functions including the same radio resource allocation function as an (e)NB or a macro base station and a function of the RRC layer and the RLC/MAC layer for managing connection control for an RB set between a base station and a terminal
[0125] – An RRM measurement function for managing mobility of a terminal or a D2D-related measurement function is configured to be activated through a setting, and the terminal define an additional RRC control message for notifying a base station of information related to the setting.    A base station control the RRM measurement operation to be activated if it is determined that the terminal has moved
(From [0125], if the terminal has moved, the terminal sends a message to the base station, which, as indicated in [0071], manages mobility and provides a MAC layer function, based on which measurements used for the mobility management of the terminal are activated)).

Regarding claim 25, Kim teaches the apparatus of claim 21. 
Kim does not teach
wherein: 
the processor is configured to send a request to disable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate low mobility of the UE or that the UE is stationary.
In the same field of endeavor, Martin teaches the limitations not taught by Kim, including
wherein: 
the processor is configured to send a request to disable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate low mobility of the UE or that the UE is stationary
 ([0051] – The protocol stack for the control plane entities illustrated in FIG. 7 which facilitate the non-access stratum (NAS) signaling is supported by a protocol stack which includes a medium access control layer 406 and the physical layer 408
[0052] The user plane protocol stack is showing in FIG. 8 (Fig. 8 includes UE with protocol stack that includes MAC and PHY Layers – also see [0051]) where corresponding elements showing in FIG. 7 are correspondingly labelled
[0053] Each of the layers in the protocol stack of the user plane and the control plane are required to monitor the current state of the transmission of data at each of the protocol layers
[0095] UE configured in one power saving state so that mobility is reduced or not required (e.g. stationary device), so that all functions associated with measuring neighboring base stations and determining whether to handover to another base station are disabled).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kim, which includes determining whether to measurement report signaling used for inter-cell mobility, to include Martin’s teaching of determining whether to perform measurement report signaling used for inter-cell mobility, based on a number of cells being above a threshold for a particular duration, for the benefit of maintaining security and data delivery for communicating packet data from a communications device across a mobile communications network to the destination (see [0053]).


Regarding claim 26, Kim, in view of Martin, teaches the apparatus of claim 25.
Kim further teaches
wherein: 
the processor is configured to send a request to enable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate increased mobility of the UE
([0071] - A micro base station shown in FIG. 1 and FIG. 2 denote a micro cell or a pico cell that has radio protocol functions including the same radio resource allocation function as an (e)NB or a macro base station and a function of the RRC layer and the RLC/MAC layer for managing connection control for an RB set between a base station and a terminal
[0125] – An RRM measurement function for managing mobility of a terminal or a D2D-related measurement function is configured to be activated through a setting, and the terminal define an additional RRC control message for notifying a base station of information related to the setting.    A base station control the RRM measurement operation to be activated if it is determined that the terminal has moved
(From [0125], if the terminal has moved, the terminal sends a message to the base station, which, as indicated in [0071], manages mobility and provides a MAC layer function, based on which measurements used for the mobility management of the terminal are activated)).

Claims 8, 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Kalathil, et al (US PG Publication 2019/0045406) hereafter Kalathil.	
	
	
Regarding claim 8, Kim teaches the method of claim 7.
Kim does not teach 
wherein the conditions comprise one or more of:
a change in signal quality for a number of cells having a highest signal quality exceeding a threshold value over a predefined period of time, or a 
determined speed being below a threshold speed over a predefined period of time.
	In the same field of endeavor, Kalathil teaches the limitations not taught by Kim, including
wherein the conditions comprise one or more of:
a change in signal quality for a number of cells having a highest signal quality exceeding a threshold value over a predefined period of time
([0079] One type of measurement configuration specifies an event-based triggering of measurement reports in which the UE measures the signal strengths of the serving and neighboring cells (reference signal received power or RSRP) and transmits a measurement report if a defined relation between the measured RSRPs persists for a specified duration), or 
a determined speed being below a threshold speed over a predefined period of time.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kim, which includes determining whether to measurement report signaling used for inter-cell mobility, to include Kalathil’s teaching of determining whether to perform measurement report signaling used for inter-cell mobility, based on a number of cells being above a threshold for a particular duration, for the benefit of controlling, by a network, UE mobility by deciding when the UE should move to another cell (see [0079]).
	
	
Regarding claim 17, Kim teaches the method of claim 16.
Kim does not teach 
wherein the conditions comprise one or more of: 
a change in signal quality for a number of cells having a highest signal quality exceeding a threshold value over a predefined period of time, or a determined speed being below a threshold speed over a predefined period of time. 
In the same field of endeavor, Kalathil teaches the limitations not taught by Kim, including
wherein the conditions comprise one or more of: 
a change in signal quality for a number of cells having a highest signal quality exceeding a threshold value over a predefined period of time
([0079] One type of measurement configuration specifies an event-based triggering of measurement reports in which the UE measures the signal strengths of the serving and neighboring cells (reference signal received power or RSRP) and transmits a measurement report if a defined relation between the measured RSRPs persists for a specified duration), or 
a determined speed being below a threshold speed over a predefined period of time.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kim, which includes determining whether to measurement report signaling used for inter-cell mobility, to include Kalathil’s teaching of determining whether to perform measurement report signaling used for inter-cell mobility, based on a number of cells being above a threshold for a particular duration, for the benefit of controlling, by a network, UE mobility by deciding when the UE should move to another cell (see [0079]).

Regarding claim 28, Kim teaches the apparatus of claim 27.
Kim does not teach 
wherein the conditions comprise one or more of: 
a change in signal quality for a number of cells having a highest signal quality exceeding a threshold value over a predefined period of time, or a determined speed being below a threshold speed over a predefined period of time.
In the same field of endeavor, Kalathil teaches the limitations not taught by Kim, including
wherein the conditions comprise one or more of: 
a change in signal quality for a number of cells having a highest signal quality exceeding a threshold value over a predefined period of time
([0079] One type of measurement configuration specifies an event-based triggering of measurement reports in which the UE measures the signal strengths of the serving and neighboring cells (reference signal received power or RSRP) and transmits a measurement report if a defined relation between the measured RSRPs persists for a specified duration), or 
a determined speed being below a threshold speed over a predefined period of time.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kim, which includes determining whether to measurement report signaling used for inter-cell mobility, to include Kalathil’s teaching of determining whether to perform measurement report signaling used for inter-cell mobility, based on a number of cells being above a threshold for a particular duration, for the benefit of controlling, by a network, UE mobility by deciding when the UE should move to another cell (see [0079]).


	Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung, et al (US PG Publication 2015/0050934), hereafter Jung, teaches a method for moving carried out by a terminal in a wireless communication system that comprises moving on the basis of an adaptive mobility condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached Mondays through Fridays between 7:30 am and 2 pm and between 3:30 pm and 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641